              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00190-MR


ANGELA EARLS,                    )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
                                 )
FORGA CONTRACTING, INC. and      )
WILLIAM SCOTT FORGA,             )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court sua sponte.

      The Plaintiff initiated this action against the Defendants Forga

Contracting, Inc. and William Scott Forga on June 6, 2019. [Doc. 1]. On July

30, 2019, the Plaintiff filed affidavits of service, indicating that the Defendants

had been served. [Docs. 3, 4]. When the Defendants failed to appear or

otherwise defend this action, the Plaintiff moved for the entry of default

against both Defendants. [Doc. 5]. The Clerk made an entry of default on

September 24, 2019.       [Doc. 6].    Since that date, however, the Plaintiff

appears to have made no effort to prosecute the action further against the

Defendants.
      The Court will allow the Plaintiff fourteen (14) days to file an appropriate

motion or otherwise take further action with respect to the Defendants. The

Plaintiff is advised that failure to take further action against the Defendants

will result in the dismissal of her claims against them.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiff shall file an appropriate motion or otherwise

take further action with respect to the Defendants. The Plaintiff is advised

that failure to take further action against the Defendants will result in

the dismissal of her claims against them.

      IT IS SO ORDERED.
                              Signed: December 12, 2019




                                          2
